Citation Nr: 1536995	
Decision Date: 08/28/15    Archive Date: 09/04/15

DOCKET NO.  10-11 867	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

Entitlement to compensation under the provisions of 38 U.S.C.A. § 1151 for a cervical spine condition caused by participation in a VA compensated work therapy (CWT) program.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

J. Juliano, Counsel


INTRODUCTION

The Veteran served on active duty from March 1971 to December 1972.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana.

In September 2014, the Veteran testified before the undersigned Veterans Law Judge at a Travel Board hearing at the RO in New Orleans, Louisiana.  A transcript of the proceeding has been associated with the claims file.

In November 2014, the Board remanded the Veteran's claim for further development.  This matter is now returned to the Board for further appellate review.

This appeal was processed using the Virtual VA and VBMS paperless claims processing systems.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of these electronic records.

The appeal is REMANDED to agency of original jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran claims entitlement to compensation for a cervical spine condition that he alleges was due to injury on October 23, 2007, during his participation in a VA compensated work therapy (CWT) program or similar rehabilitation program.  Specifically, he asserts that the injury was due to moving 20 televisions and cabinets as part of his work program duties.

38 U.S.C.A. § 1151(a)(2) provides for VA compensation for qualifying additional disability (in the same manner as if such additional disability was service-connected) that was not due to a veteran's own willful misconduct and was proximately caused by (A) the provision of training and rehabilitation services by the Secretary as part of an approved chapter 31 rehabilitation program, or (B) participation in a CWT program under section 1718.  See also 38 C.F.R. § 3.361 (2013).  To determine whether a veteran has an additional disability, VA compares the veteran's condition immediately before the beginning of the CWT program upon which the claim is based to the veteran's condition after program has stopped.  38 C.F.R. § 3.361(b) (2013).

As explained in the prior Board remand, it is clear that at the time of the October 2007 moving incident, the Veteran was performing duties as part of the CWT program.

Also, the Board again notes by way of background that the Veteran is already in receipt of compensation under 38 U.S.C.A. § 1151 for additional right shoulder and lumbar spine disability due to the same CWT incident in October 2007.

In November 2014, the Board remanded the Veteran's neck claim for further development.  Pursuant to the Board's remand directive, a copy of the missing April 2010 VA neurology record was associated with the claims file, which record reflects an MRI revealed, among other things, cervical myelopathy worsened by an old spinal cord injury at C4-C5.  Also, on remand, the RO documented in the claims file that there was no missing February 2014 VA examination report; rather, there was only a March 2014 VA addendum medical opinion (simply noting the claims file was reviewed) prepared by the same VA examiner as in December 2013.  The RO explained this addendum was ordered in February 2014.  A copy of the March 2014 addendum was associated with the claims file.  Also, the RO asked the Veteran to identify any relevant, outstanding treatment records, including relating to his 1982 motor vehicle accident, and his 2010 neck surgery.  The Veteran replied that he had no further information.  

Also, the November 2014 Board remanded the claim for a new VA medical opinion because the opinions in the May 2013 VA examination report and December 2013 addendum medical opinion (by a different examiner) were inadequate.  Among other things, the May 2013 VA examiner essentially noted that he was unable to provide an opinion because the first record of complaint was April 2009, which date was erroneous, as SSA records note a 1982 neck injury due to a motor vehicle accident, and 1995 Charity Hospital records note neck treatment after another accident).  The December 2013 VA examiner similarly opined he could not provide any etiological opinion, in his case because there was no record of any pre-2007 injury physical.

An April 2015 VA medical opinion was obtained.  The VA examiner (same as in May 2013) opined that there was no evidence that the Veteran's neck condition was aggravated beyond its natural progression in the 2007 CWT incident.  No rationale, however, was provided.  Therefore, the Board finds that this matter should again be remanded for clarification from the April 2015 VA examiner as to whether the Veteran's neck condition was aggravated by the 2007 CWT moving incident.  

Accordingly, the case is REMANDED for the following action:

1.  Ask the same VA examiner who provided the April 2015 VA medical opinion to review the claims file, including a copy of this remand as well as the prior November 2014 Board remand, and to clarify:

a) The nature of the Veteran's cervical spine condition prior to October 2007;

b) Whether it is at least as likely as not (50-50 probability) that the Veteran's cervical spine condition was aggravated (beyond the natural progress of the disease) due to the October 2007 incident moving televisions.

All opinions must be accompanied by a complete rationale or the claim will have to be returned!

2.  Then, readjudicate the Veteran's claim.  If the claim remains denied, the Veteran should be provided a Supplemental Statement of the Case (SSOC).  After the Veteran and his representative have been given the applicable time to submit additional argument, the claim should be returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

